EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Fitzpatrick on 04/21/2022.
The application has been amended as follows: 

CLAIM 1.	A heater, comprising: 
a base; 
a plurality of heat generators arranged above the base in parallel to a longitudinal direction of the base; 
a plurality of electrodes arranged above the base; and
conductor paths disposed above the base, each of the conductor paths electrically connected to one of the plurality of heat generators and two electrodes of the plurality of electrodes, 
each of the conductor paths constituting current paths including: two main conductor paths, each connected directly to one electrode of the two electrodes, and one or more branch conductor paths electrically connected to the one of the plurality of heat generators, wherein all resistance values of the one or more branch conductor paths are smaller than all resistance values of the two main conductor paths in each of the constituted current paths.

Reasons for Allowance
Claims 1-6,8-15,19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The identified prior art does not teach or suggest a heater  wherein all resistance values of the one or more branch conductor paths are smaller than all resistance values of the two main conductor paths in each of the constituted current paths in combination with all other features recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Arlene Heredia/Primary Examiner, Art Unit 2852